Citation Nr: 0126127	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

                  
THE ISSUE

Evaluation of the veteran's bilateral hearing loss 
disability, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from January 1961 to January 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Los Angeles, California, Regional Office (RO) which, in 
pertinent part, granted service connection for bilateral 
hearing loss disability and assigned a noncompensable 
evaluation for that disorder.  In July 2001, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
bilateral hearing loss disability.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the evaluation for his 
bilateral hearing loss disability to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The veteran may have submitted an informal claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2001).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level I hearing in the 
right ear and Level IV hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000), enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
Secretary of the VA has recently issued amended regulations 
implementing the VCAA.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  

In reviewing the issue of the evaluation of the veteran's 
bilateral hearing loss disability, the Board observes that 
the VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  The veteran has been advised by the 
statement of the case and the supplemental statement of the 
case of the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded 
multiple VA audiological evaluations.  The evaluations are of 
record.  The veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
transcript of that hearing is of record.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  

I.  Historical Review

The report of an April 1999 VA examination for compensation 
purposes states that the veteran presented a history of 
inservice aircraft engine noise exposure and associated 
impaired hearing.  He was diagnosed with mild right ear 
sensorineural hearing loss disability and mild to moderate 
left ear sensorineural hearing loss disability.  The VA 
examiner commented that the veteran's bilateral hearing loss 
disability was consistent with his history of inservice noise 
exposure.  In November 1999, the RO established service 
connection for bilateral hearing loss disability; assigned a 
noncompensable evaluation for the disorder; and effectuated 
the award as of November 12, 1997.  


II.  Increased Disability Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  In June 1999, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to hearing loss disability.  
The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  The Board observes 
that the June 1999 amendment made no substantive changes which 
would impact upon the veteran's claim.  Thus, neither version 
is more favorable to the veteran's claim.  

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a pure 
tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI for 
profound deafness.  The evaluations derived from the schedule 
are intended to make allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  
In a November 1997 written statement, the veteran advanced 
that he could barely hear normal conversations.  An October 
1998 VA audiological evaluation notes that the veteran 
complained of occasional difficulty understanding 
conversations.  The veteran exhibited pure tone thresholds, 
in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
55
50
LEFT

45
60
70
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
veteran was diagnosed with mild to moderate bilateral 
sensorineural hearing loss disability with normal speech 
discrimination.  

A January 1999 audiological evaluation from William A. Stotz, 
M.S., conveys that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
-
55
LEFT

50
55
-
70

In a January 1999 written statement, the veteran advanced 
that he was required to use hearing aids to pass his Federal 
Aeronautical Administrations flight physicals.  
At the April 1999 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
55
55
LEFT

35
60
70
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
veteran was diagnosed with mild right ear high frequency 
sensorineural hearing loss disability, mild-moderate left ear 
high frequency sensorineural hearing loss disability; and 
normal speech discrimination, bilaterally.  

A May 2000 VA treatment record reflects that the veteran was 
provided with hearing aids.  In a May 2000 written statement, 
the veteran requested that he be assigned no less than a 20 
percent evaluation for his bilateral hearing loss disability.  
In his July 2000 Appeal to the Board (VA Form 9), the veteran 
requested that he be assigned a 30 percent evaluation for his 
bilateral hearing loss disability.  

At a December 2000 VA examination for compensation purposes, 
the veteran reported that he wore bilateral hearing aids.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
55
60
LEFT

40
60
70
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 in the left ear.  The 
veteran was diagnosed with mild to moderate right ear 
sensorineural hearing loss disability with normal speech 
discrimination and mild to severe left ear sensorineural 
hearing loss disability with mild speech discrimination 
impairment.  

In a May 2001 written statement, the local accredited 
representative advanced that the veteran's service-connected 
bilateral hearing loss disability affected his quality of 
life.  At the July 2001 hearing before the undersigned Member 
of the Board, the veteran testified that he experienced 
significant difficulty understanding conversations with other 
individuals.  He believed that the audiological evaluations 
of record did not reflect the true level of his bilateral 
hearing loss disability as they had been conducted in 
clinical settings.  Ms. [redacted] testified that the veteran 
had significant difficulty understanding her when she spoke 
to him.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The audiological evaluations of record convey that the 
veteran's bilateral sensorineural hearing loss disability has 
been shown to be productive of no more than Level I hearing 
in the right ear and Level IV hearing in the left ear.  The 
veteran and his accredited representative advance on appeal 
that the current clinical findings merit assignment of either 
a 20 or a 30 percent evaluation.  The Court has clarified 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board finds the 
results of specific testing conducted by skilled individuals 
to be more probative than the lay opinions.  The clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).  Therefore, the Board 
concludes that a compensable evaluation is not warranted for 
the veteran's bilateral hearing loss disability.  


ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss disability is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

